Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 30 and 32-40 have been amended. Claims 31, 35, and 36 have been cancelled. Claims 45, 46, and 47 have been newly added. Applicant’s amendments to the claims overcome the rejection made under 35 U.S.C. 112(a) previously set forth in the Non-Final Office Action mailed 12/22/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30, 32-34, 37-40, 45-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite an antibody or fragment thereof. According to the subject matter eligibility test, the claims fall within a statutory category (Step 1: YES) because they are directed towards a composition of matter (i.e. antibody). Since the antibodies are naturally occurring/found in nature, the claim as a whole is directed toward a judicial exception (i.e natural products/law of nature) (Step 2A Prong 1: Yes). This judicial exception is not integrated into a practical application because the claims encompass naturally occurring monoclonal antibodies that bind to citrullinated fibrinogen isolated from B cells of a rheumatoid arthritis patient identified as E4 and F3 (see Specification, Page 33, Ln. 1-2 and Ln. 20-33 and Example 1). Specifically, any antibody encompassed by the claims that is identical to any of the antibodies taken from the donor (non-glycosylated or glycosylated E4 or F3 disclosed on Pages 10-12) are naturally occurring (Step 2A, Prong 2: No). The naturally occurring antibodies that bind to citrullinated fibrinogen identified as glycosylated WT E4 was sequenced and fully comprise the CDR sequences of SEQ ID NOs: 2, 3, 4, 5, 6, and 7 as well as the VH chain of SEQ ID NO: 9 and the VL chain of SEQ ID NO: 13 recited in the instant claims (see in particular, Pages 10-12 and Example 4).  Thus, the claims currently under examination either recite biological sequences which are identical to that of the naturally occurring antibodies or are generic enough that they reasonably encompass the naturally occurring antibody.  Similarly, using recombinant molecular biology to make an antibody that has the exact same amino acid sequences as the VH and VL of the naturally occurring antibody does not result in an antibody which is significantly different since the polypeptide sequences of the VH and VL are identical between the recombinant and natural antibody. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception per the eligibility analysis (Step 2B: No).  Given that the structure is not changed, the antibody is not different from that which was found in nature. Therefore, the claims do not recite additional limitations that alter the structure of the antibody isolated from a human subject and thus do not encompass an inventive concept. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 32-34, 37-39, 45, 46, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van de Stadt et al, (Van De Stadt, Lotte A., et al. Rheumatology 52.4 (2013): 631-635, of record), hereinafter van de Stadt.
Van de Stadt discloses the isolation and development of two human recombinant antibodies that bind to citrullinated fibrinogen peptide (cFib). Specifically, citrullinated fibrinogen-specific B cells were isolated from blood derived from a rheumatoid arthritis patient by fluorescent automated cell sorting (FACS). Antigen specificity was verified by ELISA of culture supernatant. RNA of antigen-specific B cells was isolated and VH and VL chains followed by the constant domains of the human Kappa or Lambda and human IgG1 were cloned and used for transient transfection of HEK293F cells, leading to the production of two recombinant IgG1 monoclonal antibodies: anti-cFib1.1 and anti-cFib1.2, designated E4 and F3 in the instant specification.  (see entire document, in particular, Abstract, Materials and Methods, and Results). Further, both anti-cFib1.1 and anti-cFib1.2 antibodies contain two N-glycosylation sites as a result of somatic hypermutation (see second paragraph under Results section). As acknowledged by the instant specification, the monoclonal ACPA antibody designated E4 presently disclosed in the claims had been previously described by van de Stadt (see Pages 33-35 and Example 1 of the Specification). It should be noted that the constant heavy chain of human IgG1 has the amino acid sequence of SEQ ID NO: 16 and the CL region of human kappa light chain has the amino acid sequence of SEQ ID NO: 17 (see Specification, Page 13, Ln. 24-25 and Page 14, Ln. 1-5).  Although van de Stadt does not disclose the amino acid sequence of the cFib antibody, such sequence is considered an inherent property of the antibody itself. Further, per the Oxford University Press Rheumatology Journal guidelines on the availability of data and materials (see attached Availability of Data and Materials) authors are required, “where ethically possible, to publicly release all data and software code underlying any published paper as a condition of publication. Data must be presented in the main manuscript or additional supporting files, or deposited in a public repository whenever possible”; thus, the cFib antibodies are otherwise available to the public.
Thus, van de Stadt meets the limitations of instant claims 30, 32-34, 37-39, and 45-47. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over van de Stadt, as applied to claims 30, 32-34, 37-39, and 45-47 above, in view of Jeffries (Jeffries, Roy. Nature reviews Drug discovery 8.3 (2009): 226-234, of record).  

The teachings of van de Stadt have been discussed above and differ from the instantly claimed invention in that glycosylation of the antibody that binds to citrullinated fribrinogen is not taught. 
However, Jeffries teaches that the effectiveness of recombinant monoclonal antibodies in therapeutics depends on sensitizing target cells for subsequent killing by the mechanisms of antibody-dependent cellular cytotoxicity (ADCC) or complement-dependent cytotoxicity (CDC) and/or the induction of apoptosis. Glycosylation of the IgG Fc region is essential for the activation of downstream effector functions, including ADCC and CDC. Thus, cell lines have been engineered in efforts to optimize antibody products for ADCC and CDC by the differential addition of fucose, galactose, bisecting N-acetylglucosamine and sialic acid (see entire document, in particular, “Key Points” and “IgG Fc glycoforms: structure and function” sections). 
It would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art to modify the anti-cFib antibody disclosed by van de Bradt such that it is glycosylated. One of ordinary skill in the art would have been motivated to do so since glycosylation of the IgG Fc region is essential for activation of downstream effector functions, including ADCC and CDC. Thus, one of ordinary skill in the art would expect that glycosylation of the anti-cFib antibody to enhance it therapeutic efficacy. 
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 U.S.C. 101, Applicant argues that the CDR sequences were identified following in vitro culture and further selection through anti-citrullinated fibrinogen ELISA. RNA was extracted and the two fragments were individually cloned into vectors and expressed by co-transfection. Thus, Applicant alleges that the CDRs recombinantly expressed are removed from the original natural product, and that the identification of the CDRs sequences are themselves not natural products since they do not exist in isolation naturally. Further, Applicant argues that CDRs do not require the remaining antibody sequence from which they are derived to provide function. As such, Applicant submits that as the full-length antibody isolated from a patient is not being claimed, the claims are not directed to a natural product. 
In response to Applicant’s arguments, the Examiner reiterates that any antibody encompassed by the claims that is identical to any of the antibodies taken from the donor (non-glycosylated or glycosylated E4 or F3 disclosed on Pages 10-12) are naturally occurring. The naturally occurring antibody that bind to citrullinated fibrinogen identified as glycosylated WT E4 was sequenced and fully comprise the CDR sequences of SEQ ID NOs: 2, 3, 4, 5, 6, and 7 as well as the VH chain of SEQ ID NO: 9 and the VL chain of SEQ ID NO: 13 recited in the instant claims (see in particular, Pages 10-12 and Example 4).  Thus, the claims currently under examination either recite biological sequences which are identical to that of the naturally occurring antibodies or are generic enough that they reasonably encompass the naturally occurring antibody.  Further, using recombinant molecular biology to make an antibody that has the exact same amino acid sequences as the VH and VL of the naturally occurring antibody does not result in an antibody which is significantly different since the polypeptide sequences of the VH and VL are identical between the recombinant and natural antibody. Lastly, amended claim 30 recites an antibody comprising the VH/VL chains and six CDRs of E4WT, wherein the term “antibody” includes “whole antibodies” as disclosed in the specification on Page 29; thus claim 30 does encompass the full-length naturally occurring antibody. 
	With respect to the rejection under 35 U.S.C. 102(a)(1), Applicant argues that there is no teaching or suggestion with van de Stadt of any amino acid within the disclosed antibodies, cFib1.1 and cFib1.2, that provides a site for glycosylation, let alone that an asparagine residue in CDR1 will provide a glycosylation site. Further, Applicant argues that with no provided sequence or no identified regions within the same disclosed in van de Stadt, artisans cannot arrive at the claimed invention. As such, Applicant concludes that van de Stadt does not anticipate the instant claims. 
	In response to Applicant’s argument, the Examiner reiterates that Van de Stadt discloses the isolation and development of two human recombinant antibodies that bind to citrullinated fibrinogen peptide (cFib), anti-cFib1.1 and anti-cFib1.2. As acknowledged by the instant specification, the monoclonal ACPA antibodies designated E4, presently disclosed in the claims, and F3 had been previously described by van de Stadt (see Pages 33-35 and Example 1 of the Specification). The glycosylated WT E4 having the CDRs of SEQ ID NOs: 2, 4, 5, 6, 7, and 8 necessarily comprises an asparagine in CDR1, which can provide a glycosylation site. 
	With respect to the rejection made under 35 U.S.C. 103, Applicant argues that given the purported deficiencies in van de Stadt, claim 40 is not obvious through any combination of the cited references. 
In response to Applicant’s argument, van de Stadt anticipates claim 30 as discussed above and upon which claim 40 is dependent. Jeffries teaches that glycosylation of the IgG Fc region is essential for the activation of downstream effector functions, including ADCC and CDC. Thus, artisans would be motivated to glycosylate the Fc region of the anti-cFib antibodies disclosed by van de Stadt in order to enhance their therapeutic efficacies. 
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(a) of claims 30, 32, 33, and 37-40, has been withdrawn. 


Conclusion
No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644